DETAILED ACTION
	This action is a first action on the merits. The preliminary filed on November 20, 2020 have been entered. Claims 1-3, 5, 7-8, 11-14, 16, 18-19, 22-25, 27, 29-31 and 33 are pending and addressed below. 

Response to Amendment
In response to the Applicant’s amendments the abstract to remove an implied phrase, the objection to the specification has been withdrawn.
 
Claims 1, 12, 23, and 33 are amended. Claims 4, 6, 9-10, 15, 17, 20-21, 26, 28, and 32 are cancelled. Claims 1-3, 5, 7-8, 11-14, 16, 18-19, 22-25, 27, 29-31 and 33 are pending and addressed below.

The new ground of rejection set forth below for claims 1-3, 5, 7-8, 11-14, 16, 18-19, 22-25, 27, 29-31 and 33 [under 35 USC 103, for this particular situation] are necessitated by Applicant’s amendment filed on. In particular, claims 1, 12, and 23 have been amended to include “wherein the first value of the dielectric constant is based, at least in part, on a capacitance of the first pair of electrodes”. For these reasons, the present action is properly made final.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-8, 11-14, 16, 18-19, 22-25, 27, 29-31 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3, 5, 12, 14, 16 23, 25, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosten et al., US 2010/0212962 (hereinafter Rosten) in view of Donderici et al., US 2015/0361789 (hereinafter Donderici) and Huang et al., US 2016/0341587 (hereinafter Huang).
Claim 1:  Rosten discloses a downhole drilling system, comprising: 
a pulse-generating circuit (effect-adjustable high voltage source 2e); 
a drill bit (device 2, for electro pulse drilling, EPD device) including a first pair of electrodes (electrodes 2B for charging to high voltage, electrode 2c coupled to ground) electrically coupled to the pulse-generating circuit (coupled to high voltage source 2e, par [0031]) to receive a first electrical pulse from the pulse-generating circuit (spark for electro pulse drilling) and form a first electrical arc between the first pair of electrodes during a pulsed drilling operation (at sufficiently high charging, a powerful spark will be formed as the electrodes are short-circuited by the current going the way of lowest resistance from the charged electrode to the grounded electrode, Fig 1-3, par [0006], [0030]-[0031], claims 1, 9); 
a sensor (unit 2a) to record responses to the first electrical pulse during the pulsed drilling operation (configured to record, store, and process the signals, par [0030]); and 
a sensor analysis system communicatively coupled to the sensor, the sensor analysis system configured to: 
obtain a first measurement from the sensor, the first measurement representing the responses recorded by the sensor during the pulsed drilling operation (unit 2a is configured to record, store, and process the signals, par [0030], devices 3, 4 receive acoustic and electromagnetic signals, respectively, and are operatively coupled to a unit 2a that receives and processes the signals, for use either manually or automatically to control the electro pulse drilling based on the measured data, Fig 1, par [0030]).
Rosten fails to disclose the sensor analysis system configured to: determine a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit, wherein the first value of the dielectric constant is based, at least in part, on a capacitance of the first pair of electrodes, and wherein the first value of the dielectric constant is based on the first measurement.
Donderici discloses a dielectric borehole imaging tool comprises a controller configured to derive borehole characteristics including the dielectric constant from measurements representative of dielectric parameters from receivers (Figs 5A, 9, and 18, par [0038]-[0041], [0068], claims 1, 9, 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosen to include determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit based on the first measurement, as this modification would have provided multi-frequency dielectric imaging of the borehole including dielectric constants in two different directions providing detailed imaging of the borehole (Donderici, Fig 1, par [0005], [0035], [0038]-[0039]).
Rosten, as modified by Donderici, fails to disclose wherein the first value of the dielectric constant is based, at least in part, on a capacitance of the first pair of electrodes.
Huang discloses a relationship between the dielectric constant and the capacitance of a pair of electrodes (par [0084]-[0085], equation 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify the system of Rosten and Donderici such that the first dielectric constant is based at least in part of a capacitance of the first pair of electrodes, as Huang discloses that capacitance is a function of the dielectric constant when considering the permittivity for a vacuum, electrode area and gap size (Huang, par [0085], equation 11). One of ordinary skill would have been capable utilizing the disclosure of Huang to determine the value of the dielectric constant based on a capacitance of the first pair of electrodes.
Claim 12:  Rosten discloses a method, comprising: 
forming, by a drill bit (device 2, for electro pulse drilling , EPD device), a first electrical arc between a first pair of electrodes (electrodes 2B for charging to high voltage, electrode 2c coupled to ground) by applying a first electrical pulse  (spark for electro pulse drilling) to the first pair of electrodes (2b, 2c) during a pulsed drilling operation (at sufficiently high charging, a powerful spark will be formed as the electrodes are short-circuited by the current going the way of lowest resistance from the charged electrode to the grounded electrode, Fig 1-3, par [0006], [0030]-[0031], claims 1, 9);
recording responses (via unit 2a) to the first electrical pulse during the pulsed drilling operation (configured to record, store, and process the signals, par [0030]); 
obtaining a first measurement representing the recorded responses (unit 2a is configured to record, store, and process the signals, par [0030], devices 3, 4 receive acoustic and electromagnetic signals, respectively, and are operatively coupled to a unit 2a that receives and processes the signals, for use either manually or automatically to control the electro pulse drilling based on the measured data, Fig 1, par [0030]).
Rosten fails to disclose determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit, wherein the first value of the dielectric constant is based, at least in part, on a capacitance of the first pair of electrodes, and wherein the first value is based on the first measurement.
Donderici discloses a dielectric borehole imaging tool comprises a controller configured to derive borehole characteristics including the dielectric constant from measurements representative of dielectric parameters from receivers (Figs 5A, 9, and 18, par [0038]-[0041], [0068], claims 1, 9, 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosen to include determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit based on the first measurement, as this modification would have provided multi-frequency dielectric imaging of the borehole including dielectric constants in two different directions providing detailed imaging of the borehole (Donderici, Fig 1, par [0005], [0035], [0038]-[0039]).
Rosten, as modified by Donderici, fails to disclose wherein the first value of the dielectric constant is based, at least in part, on a capacitance of the first pair of electrodes.
Huang discloses a relationship between the dielectric constant and the capacitance of a pair of electrodes (par [0084]-[0085], equation 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify the system of Rosten and Donderici such that the first dielectric constant is based at least in part of a capacitance of the first pair of electrodes, as Huang discloses that capacitance is a function of the dielectric constant when considering the permittivity for a vacuum, electrode area and gap size (Huang, par [0085], equation 11). One of ordinary skill would have been capable utilizing the disclosure of Huang to determine the value of the dielectric constant based on a capacitance of the first pair of electrodes.
Claim 23:  Rosten discloses sensor analysis system, comprising: 
a computer processor (unit 2a for receival and processing of data, par [0031]); 
a computer-readable medium for storing instructions (configured to record, store, and process the signals, par [0030]-[0031]) the instructions when read and executed by the computer processor cause the processor to: 
receive a first measurement from a sensor, the first measurement representing responses recorded by the sensor (unit 2a is configured to record, store, and process the signals, par [0030], devices 3, 4 receive acoustic and electromagnetic signals, respectively, and are operatively coupled to a unit 2a that receives and processes the signals, for use either manually or automatically to control the electro pulse drilling based on the measured data, Fig 1, par [0030]) the responses to a first electrical pulse applied to a first pair of electrodes (electrodes 2B for charging to high voltage, electrode 2c coupled to ground) on a drill bit during pulsed drilling operation (device 2, for electro pulse drilling , EPD device).
Rosten fails to disclose determine a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit, wherein the first value of the dielectric constant is based, at least in part, on a capacitance of the first pair of electrodes, and wherein he first value is based on the first measurement.
Donderici discloses a dielectric borehole imaging tool comprises a controller configured to derive borehole characteristics including the dielectric constant from measurements representative of dielectric parameters from receivers (Figs 5A, 9, and 18, par [0038]-[0041], [0068], claims 1, 9, 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosen to include determining a first value of the dielectric constant associated with a portion of a formation in proximity to the drill bit based on the first measurement, as this modification would have provided multi-frequency dielectric imaging of the borehole including dielectric constants in two different directions providing detailed imaging of the borehole (Donderici, Fig 1, par [0005], [0035], [0038]-[0039]).
Rosten, as modified by Donderici, fails to disclose wherein the first value of the dielectric constant is based, at least in part, on a capacitance of the first pair of electrodes.
Huang discloses a relationship between the dielectric constant and the capacitance of a pair of electrodes (par [0084]-[0085], equation 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify the system of Rosten and Donderici such that the first dielectric constant is based at least in part of a capacitance of the first pair of electrodes, as Huang discloses that capacitance is a function of the dielectric constant when considering the permittivity for a vacuum, electrode area and gap size (Huang, par [0085], equation 11). One of ordinary skill would have been capable utilizing the disclosure of Huang to determine the value of the dielectric constant based on a capacitance of the first pair of electrodes.
Claims 3 and 14: Rosten, Donderici and Huang, discloses the sensor analysis system is further configured to determine a time-derivative associated with the first electrical pulse, the first value of the dielectric constant further based on the time-derivative (each field is induced during three separate time periods, block 1406, par [0068]).
Claim 25: Rosten, Donderici and Huang, discloses the instructions when read and executed by the computer processor further sensor analysis system is further configured to determine a time-derivative associated with the first electrical pulse, the first value of the dielectric constant further based on the time-derivative (each field is induced during three separate time periods, block 1406, par [0068]).
Claims 5, 16, and 27: Rosten, Donderici and Huang, discloses the sensor analysis system is further configured to:
 perform an inversion on the first value of the dielectric constant to generate a resultant value of the dielectric constant based on a known value of the dielectric constant for the formation (an inversion scheme is used to match a received signal to a forward model or a modeling library, par [0053]-[0054]);
determine a change value of the dielectric constant based on the resultant value of the dielectric constant and a second value of the dielectric constant, the second value based on a prior measurement associated with an electrical pulse that occurred before the first electrical pulse (at each position along the borehole, phase difference and attenuation may be converted to dielectric constant and resistivity, Fig 4A-4B, par [0038]-[0039]); and 
determine a direction for the drill bit during the pulsed drilling operation based on the change value (detailed images of the boreholes are made for helping optimizing well placement and production, par [0038]-[0039]).
Claim 31: Rosten, Donderici and Huang, discloses wherein the first measurement includes an amplitude and a phase of a current associated with the first electrical pulse (a phase and amplitude measurement can be made with respect to the transmitter signal or a calibration reference, Donderici, par [0046]).

Claim 2, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosten in view of Donderici and Huang as applied to claim 1, and further in view of “How to Measure Dielectric Constant” https://ghebook.blogspot.com/2011/10/how-to-measure-dielectric-constant.html. pgs. 2-4 and figure 4, October 21, 2011 (hereinafter ghebook).
Claims 2 and 13: Rosten, Donderici and Huang, discloses the first measurement is selected from a group consisting of a current, a voltage, a ratio of voltage and current and combinations thereof (at least one receiver to measure a complex voltage as a function of properties of the formation, par [0040], measurements may be electric field measurements or magnetic field measurements or both and may be expressed either directly as field strength measurements or indirectly as corresponding electrical current or electric potential measurement, Fig 18, par [0068]).
Rosten, Donderici, and Huang, fails to disclose the sensor analysis system is further configured to determine an amount of charge deposited on the first pair of electrodes based on the first measurement, wherein: the first value of the dielectric constant further based on the amount of charge deposited on at least one electrode in the first pair of electrodes or a distance between the first pair of electrodes.
Ghebook discloses the dielectric constant between two conductive plates can be calculated based on the measured capacitance and the distance between the two conductive plates (Fig 4, pgs 2-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Rosten, Donderici, and Huang to include calculating the dielectric constant based on the amount of charge deposited on at least one electrode in the first pair of electrodes or a distance between the first pair of electrodes as disclosed by Ghebook, as this these are well-known methods for measuring the dielectric constant of a material (Ghebook, Fig 4, pgs 2-4).
Claims 24: Rosten, Donderici and Huang, discloses the first measurement is selected from a group consisting of a current, a voltage, a ratio of voltage and current and combinations thereof (at least one receiver to measure a complex voltage as a function of properties of the formation, par [0040], measurements may be electric field measurements or magnetic field measurements or both and may be expressed either directly as field strength measurements or indirectly as corresponding electrical current or electric potential measurement, Fig 18, par [0068]).
Rosten, Donderici, and Huang fails to disclose the instructions when read and executed by the computer processor further cause the processor to: determine an amount of charge deposited on the first pair of electrodes based on the first measurement, wherein: the first value of the dielectric constant further based on the amount of charge deposited on at least one electrode in the first pair of electrodes or a distance between the first pair of electrodes.
Ghebook discloses the dielectric constant between two conductive plates can be calculated based on the measured capacitance and the distance between the two conductive plates (Fig 4, pgs 2-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor analysis system of Rosten, Donderici, and Huang, to include calculating the dielectric constant based on the amount of charge deposited on at least one electrode in the first pair of electrodes or a distance between the first pair of electrodes as disclosed by Ghebook, as this these are well-known methods for measuring the dielectric constant of a material (Ghebook, Fig 4, pgs 2-4).

Claim 8, 19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosten, Donderici, Huang as applied to claim 1, and further in view of Bittar et al., US 2011/0308859 (hereinafter Bittar).
Claim 8: Rosten, Donderici and Huang, are silent as to the sensor analysis system is further configured to: obtain a measurement associated with a magnetic field from a magnetometer, the measurement representing a response to the magnetic field, the magnetic field generated by the first electrical arc formed between the first pair of electrodes during the pulsed drilling operation; and determine an average direction associated with the first electrical arc based on the measurement representing the response to the magnetic field.
Bittar discloses a system for EM ranging in a drill string (see abstract). The system includes and azimuthally-sensitive antenna 212 for detecting a magnetic field 308. The magnetic field is generated by a current in a remote conductor, such as a well casing. A computer 38 is coupled to the at least  one azimuthally-sensitive antenna 212 and configured to estimate a distance and direction of the remote conductor (Fig 3, par [0018]-[0021], [0026]-[0028], [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the system of Rosten, Donderici, Huang to further include obtaining a measurement associated with a magnetic field, as this modification would have allowed for estimating a distance and direction of the remote conductor (Fig 3, par [0014]).
Claim 19: Rosten, Donderici, and Huang is silent as to recording responses to a magnetic field, the magnetic field generated by the first electrical arc formed between the first pair of electrodes during the pulsed drilling operation; obtaining a measurement representing the recorded responses to the magnetic field; and determining an average direction associated with the first electrical arc based on the measurement representing the recorded responses to the magnetic field.
Bittar discloses a system for EM ranging in a drill string (see abstract). The system includes and azimuthally-sensitive antenna 212 for detecting a magnetic field 308. The magnetic field is generated by a current in a remote conductor, such as a well casing. A computer 38 is coupled to the at least  one azimuthally-sensitive antenna 212 and configured to estimate a distance and direction of the remote conductor (Fig 3, par [0018]-[0021], [0026]-[0028], [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the system of Rosten, Donderici, Huang to further include obtaining a measurement associated with a magnetic field, as this modification would have allowed for estimating a distance and direction of the remote conductor (Fig 3, par [0014]).
Claim 30: Rosten, Donderici, and Huang is silent as to the instructions when read and executed by the computer processor further cause the processor to: receive a measurement from a magnetometer, the measurement representing responses recorded by the magnetometer, the responses to a magnetic field, the magnetic field generated by an electrical arc formed between the first pair of electrodes during the pulsed drilling operation; and determine an average direction associated with the first value of the dielectric constant based on the measurement associated with the magnetic field.
Bittar discloses a system for EM ranging in a drill string (see abstract). The system includes and azimuthally-sensitive antenna 212 for detecting a magnetic field 308. The magnetic field is generated by a current in a remote conductor, such as a well casing. A computer 38 is coupled to the at least  one azimuthally-sensitive antenna 212 and configured to estimate a distance and direction of the remote conductor (Fig 3, par [0018]-[0021], [0026]-[0028], [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the sensor analysis system of Rosten, Donderici, and Huang to further include obtaining a measurement associated with a magnetic field, as this modification would have allowed for estimating a distance and direction of the remote conductor (Fig 3, par [0014]).

Allowable Subject Matter
Claims 7, 11, 18, 22, 29, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 11, 18, 22, 29, and 33 contain allowable subject matter over the cited prior art.
Rosten, Donderici, Huang fails to disclose the sensor analysis system configured to perform an  inversion on the first value of the dielectric constant and second value of the dielectric constant to generate a dielectric distribution around the drill bit or provide an indication to use a drilling fluid for the pulsed drilling operation based on a determination that the first value is less than the known value, wherein a dielectric constant of the drilling fluid is less than the first value of the dielectric constant.
The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of claims 7, 11, 18, 22, 29, and 33.

Conclusion
Claims 1-3, 5, 8, 12-14, 16, 19, 23-25, 27, and  30-31 are rejected. Claims 7, 11, 18, 22, 29, and 33 are objected to. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676